*502On Rehearing
LIVINGSTON, Chief Justice.
On application for rehearing, appellant earnestly insists that our original opinion does violence to the legislative enactment and former opinions of this court dealing with the relationship of debtor and creditor as between official depositories and officials of the various branches of the government.
As we read the bill here involved, the appellee charges that appellant accepted from Joe S. Daniel public moneys, such acceptance being not in the relationship of official depository but as a creditor in payment of personal obligations.
We think it abundantly clear from the allegations of the bill that when Joe S. Daniel gave the Farmers and Merchants “his check on his official account therein and (obtained) in exchange therefor the check, draft or bill of exchange in the amount of $5485.28,” the check so obtained was public money in the hands of Joe S. Daniel. The relationship of debtor and creditor as between Joe S. Daniel and his official depository, the Farmers and Merchants Bank ceased when Joe S. Daniel obtained the check, draft or bill of exchange in exchange for the check on his official account.
The bill then alleges that, appellant "when accepting said check, draft or bill of exchange in payment of personal or individMal obligations of said Joe S. Daniel and his friends well knew that the same was payable out of public funds * *
So viewed we think the bill states a-cause of action under Title 7, Sec. 73 et seq., Code 1940, and leaves unmolested the legislative enactments and former decisions of this court dealing with the relationship of public officials and their official depositories.
The case of Wolffe v. State, 79 Ala. 201, cited in the original opinion, was not cited as controlling in the matter of the relationship between public officials and their official depository but was set forth as sustaining the proposition that a creditor who knowingly and wrongfully receives from a public official moneys which the creditor knows to be public moneys is liable in a suit for the recovery of same.
The gist of the entire matter is here reiterated. “If the Cherokee County Bank knew that Daniel used public moneys to pay his and his friends’ personal obligations to the bank, the bank would be liable.”
The foregoing should suffice to dispose of this rehearing.
Application overruled.
FOSTER, SIMPSON and STAKELY, JJ., concur.